Citation Nr: 1040857	
Decision Date: 11/01/10    Archive Date: 11/12/10	

DOCKET NO.  07-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.   

2.  Entitlement to service connection for a disability of the 
right lower extremity characterized by numbness/paresthesia.   

3.  Entitlement to service connection for a disability 
characterized by syncopal episodes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had reported active service from August 1975 to 
August 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

Upon review of this case, it is clear that the Veteran has chosen 
not to perfect his appeal regarding the issue of service 
connection for scars of the bilateral legs.  Accordingly, that 
issue is not currently before the Board.  

Finally, for reasons which will become apparent, the appeal as to 
the issues of service connection for a chronic disability of the 
right lower extremity and a disability characterized by syncopal 
episodes is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


FINDING OF FACT

A chronic right shoulder disorder as likely as not had its origin 
during the Veteran's period of active military service.  


CONCLUSION OF LAW

A chronic right shoulder disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  However, given the 
disposition in this case, further discussion of the various 
provisions of the VCAA is unnecessary.  

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, and 
VA examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic 
disability of his right shoulder.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the current disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009);  see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service in not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year of date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmation evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

In the present case, a review of service treatment records 
discloses that, on numerous occasions during the Veteran's period 
of active military service, he received treatment for what was 
variously described as right acromioclavicular orthosis, (right) 
supraspinatus fossa pain, and impingement syndrome of the right 
shoulder, as well as arthritis (degenerative joint disease) of 
the right acromioclavicular joint.  While at the time of a 
service separation examination in March 2005, a clinical 
evaluation of the Veteran's right upper extremity was essentially 
within normal limits, the Veteran nonetheless complained of 
continuing problems with his right shoulder, including an 
inability at times to move his right upper extremity, as well as 
continuing pain and "tingling."  

Significantly, at the time of a VA fee-basis general medical 
examination in June 2005 (just prior to the Veteran's separation 
from service), the Veteran gave a history of arthritis and joint 
wear of the right shoulder which had existed since 1995.  
According to the Veteran, his right shoulder problems occurred 
during the course of his normal work environment, and in 
particular, when working overhead.  When further questioned, the 
Veteran described symptoms including an inability to work 
overhead for more than a few minutes, as well as problems in 
performing basic fitness shoulder exercises such as push-ups, and 
arm and shoulder rotations.  The Veteran indicated that his right 
shoulder symptoms occurred constantly, as often as daily, and 
lasted for approximately 30 minutes to an hour.  Reportedly, the 
Veteran's ability to perform daily functions during flare-ups 
included an inability to sleep or lay down on his right shoulder, 
necessitating that the Veteran adjust the position of his body in 
order to minimize discomfort.  Functional impairment associated 
with the Veteran's right shoulder disability included an 
inability to be on his right shoulder or to sleep, as well as an 
inability to perform basic routine maintenance without 
discomfort.  The pertinent diagnosis noted following examination 
was chronic sprain of the right shoulder.  

Based on the aforementioned, and, in particular, the continuing 
nature of the Veteran's right shoulder symptomatology from the 
time of his active military service up to the present, the Board 
is of the opinion that the Veteran's current right shoulder 
pathology as likely as not had its origin during his period of 
active military service.  Accordingly, an award of service 
connection for a chronic right shoulder disability is in order.  
38 C.F.R. § 3.102 (2010).


ORDER

Service connection for a chronic right shoulder disorder is 
granted.  


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for a right lower extremity disability characterized 
by numbness/paresthesia, as well as for a disorder characterized 
by syncopal episodes.  In pertinent part, it is contended that 
both of those disabilities had their origin during the Veteran's 
rather extensive period of active military service.  

In that regard, a review of the record discloses that, on 
multiple occasions during the Veteran's period of active military 
service, he underwent evaluation and/or received treatment for 
various right lower extremity problems, as well as syncopal 
and/or vasovagal episodes.  While it is true that, at no time 
during the Veteran's active military service did he receive a 
definitive explanation of or diagnosis for his right lower 
extremity problems or syncopal episodes, that fact alone does not 
preclude consideration of potential entitlement to service 
connection.  Significantly, at the time of a neurological 
evaluation conducted in conjunction with the Veteran's separation 
examination in March 2005, it was noted that the Veteran had been 
referred to the neurology clinic for intermittent weakness of his 
right lower extremity.  When questioned, the Veteran indicated 
that, over the course of the past five months, he had experienced 
four to five episodes of right lower extremity weakness 
associated with running.  According to the Veteran, as he ran, 
and, in particular, were he to push himself "very strongly," he 
began to lose control of his right leg.  When further questioned, 
the Veteran indicated that his last episode of right lower 
extremity weakness had occurred in January 2005.  At that time, 
he reportedly lost all control of his right leg, with the result 
that he found it necessary to stop running, and walk 
approximately one-quarter mile back to the gym.  Significantly, 
in walking back to the gym, the Veteran had to "drag his right 
leg" behind him.  Reportedly, after returning to the gym, the 
Veteran was able to sit, at which time he could wiggle his toes, 
and both flex and extend his knee and lift his leg off the bed.  
However, he could not move his foot at the ankle.  

When questioned regarding his other medical history, the Veteran 
described intermittent lightheadedness, with past episodes of 
syncope.  Reportedly, in 1992, the Veteran had been evaluated for 
syncope, at which time he was administered an 
electroencephalogram, which he was told was normal.  Moreover, at 
that time, the Veteran had undergone magnetic resonance imagining 
which, by report, showed a "couple of white spots," though no 
further follow-up was done.  According to the Veteran, he was 
unsure of the significance of that finding.  Surgical history was 
significant for vein stripping of the Veteran's right leg in 
2002, as well as vein stripping of the left leg in 2004.  

Following neurological evaluation, the Veteran received a 
clinical assessment of intermittent loss of function of the right 
leg related to running.  According to the examiner, the exact 
nature of the Veteran's right leg dysfunction, including the 
exact distribution of his weakness, was unclear.  While the 
Veteran denied experiencing numbness in his leg, he described a 
frequent sensation in that leg of a "heavy and dead feeling," 
which, according to the examiner, might indicate that there was 
some sensory disturbance which occurred during the events in 
question.   Reportedly, the events as described did not sound 
particularly consistent with central nervous system ischemia or 
multiple sclerosis.  However, the Veteran did have a peripheral 
neuropathy on examination.  In the opinion of the examiner, the 
Veteran's right leg dysfunction might be related to this 
neuropathy, in that running caused a dysfunction of the Veteran's 
lumbosacral plexis on the right.  Additionally, although the 
Veteran did not describe pain with the aforementioned incidents, 
according to the examiner, it was possible that those incidents 
represented a painless claudication, in particular, given the 
Veteran's family history of vascular disease.  Noted at the time 
of neurological evaluation was that the Veteran's magnetic 
resonance imagining had been reviewed, and was not typical of 
that seen in multiple sclerosis.  Rather, it was likely that the 
Veteran's magnetic resonance imagining represented small vessel 
ischemic changes as opposed to demyelination.  

The Board acknowledges that, following a VA fee-basis general 
medical examination in June 2005, the examiner was of the opinion 
that there was no pathology present sufficient to render a 
diagnosis of a right lower extremity disability or, for that 
matter, syncopal episodes.  However, during the course of a 
Holter monitor evaluation conducted as part of that examination, 
there were noted a number of premature atrial contractions, in 
conjunction with which the Veteran reported episodes of 
"lightheadedness and weakness in his legs."  Moreover, the 
Veteran's accredited representative has only recently put forward 
the argument that the Veteran's right lower extremity 
symptomatology might in some way be related to the vein stripping 
in the right lower extremity which the Veteran underwent during 
his period of active military service.  

As noted above, the Veteran has to date been afforded only a VA 
general medical examination.  Under the circumstances, and given 
the ambiguity surrounding the nature and etiology of the 
Veteran's claimed right lower extremity disability and syncopal 
episodes, the Board is of the opinion that further development of 
the evidence is necessary prior to a final adjudication of the 
Veteran's claims for service connection.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
June 2005, the date of the only VA 
examination of record, should be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a  notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.  

2.  The Veteran should then be afforded a 
VA neurological examination in order to 
more accurately determine the exact nature 
and etiology of his claimed right lower 
extremity disability, and his syncopal 
episodes.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination.  Moreover, the Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
may have an adverse effect on his claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the neurological 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic, 
clinically-identifiable disability of the 
right lower extremity (including numbness 
and/or paresthesia) (and other than right 
knee instability, for which service 
connection is already in effect), and, if 
so, whether that disability at least as 
likely as not had its origin during the 
Veteran's period of active military 
service.  The examiner should, 
additionally, specifically comment as to 
whether the Veteran currently suffers from 
a chronic, clinically-identifiable 
disability responsible for his apparent 
syncopal and/or vasovagal episodes, and, if 
so, whether that disability at least as 
likely as not had its origin during the 
Veteran's period of active military 
service.  A complete rationale must be 
provided for any opinion offered, and 
all information and opinions, when 
obtained, must be made a part of the 
Veteran's claims folder.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.  

3.  The RO/AMC should then readjudicate the 
Veteran's claim for service connection for 
a disability of the right lower extremity 
characterized by numbness/paresthesia, as 
well as his claim for service connection 
for a disorder characterized by syncopal 
episodes.  Should the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claims for 
benefits since the issuance of a Statement 
of the Case (SOC) in May 2007.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


